DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 6-7, 9-13 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the most relevant prior art of record is identified as Heller (GB 1378899) and Scanlon et al. (USPG 20130302101).
Heller discloses a drill (rotary cutting tool) having a pocket for an insert, and a generally rectangular internal coolant passage having two rounded end cusps and two substantially planar side walls. Heller does not disclose a base surface of the cutting insert having a coolant opening having a substantially identical cross-sectional shape as the first coolant channel, as the insert is a spade-type insert, which is not as wide as the first coolant channel (see Fig. 6 which illustrates the portion(s) of the first coolant channel that are not obstructed by the insert being the portions of the coolant channel that allow coolant to exit onto the workpiece).
Alternatively, Scanlon discloses a drill (rotary cutting tool) wherein the cutting insert comprises a coolant opening with the same cross-sectional shape as the first coolant channel. However, Scanlon does not disclose the insert being located in a pocket portion of the tool body or the first internal coolant passage being generally rectangular, rather as explicitly elliptical.
claims 1, 13 and 19, absent impermissible hindsight reconstruction of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Alan Snyder/Primary Examiner, Art Unit 3722